Citation Nr: 1507363	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  10-34 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of gall bladder surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran had active duty from February 1956 to February 1968, September
1975 to September 1976, and from January 1989 to May 1989. He also has service
in the National Guard, which includes a period of active duty for training from June 1986 to November 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2013 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2014 the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  

In August 2014 the case was remanded for additional development.  As the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

This case is part of the Veterans Benefits Management System.  Additional records are associated with the Virtual VA paperless claims processing system, which are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The issues of service connection for scars under the right eye, right hand, and right knee were raised by the Veteran in May 2014, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The Veteran testified in June 2014 that he had multiple stomach problems to include intestinal infections during his first period of service from February 1956 to February 1968, which led to his gall bladder removal in the early 1970s.  Service treatment records in March 1966 show that the Veteran complained of diarrhea and nausea associated with a flu.  He also testified that his doctor told him that his gall bladder condition was a residual of his gonorrhea infection during service in the late 1950s.  Service treatment records include a November 1960 lab report that was positive for gonorrhea.  

The delay associated with this remand is regrettable.  However, for the reasons expressed directly above, a remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.  Specifically, a remand is necessary to determine the relationship between the Veteran's residuals of gall bladder surgery and his first period of service from February 1956 to February 1968.  

The Board fully recognizes that the October 2014 VA examination indicated that there were no residuals of the Veteran's 1973 gall bladder surgery.  Such was used as the basis of the continued denial of the Veteran's service connection claim.  Indeed, if this were a claim limited to question of aggravation of a pre-existing disability, the lack of current disability could be cited as a basis for finding no aggravation.  However, as the theory of direct service connection has been raised (as discussed above), the lack of current symptoms/residuals does not necessarily equate to there being no disability.  Nonsymptomatic gall bladder removal is recognized as a disability for VA purposes as a noncompensable rating.  See Diagnostic Code 7318.  

Further, the October 2014 VA examiner's finding that the Veteran did not have any scars related to his gallbladder surgery is inconsistent with the evidence of record.  The Veteran testified in June 2014 that he had an itchy keloid scar.  Service treatment records in May 1986 show that the Veteran had a cholecystectomy in 1973 and a 6 inch scar on the upper right abdomen.  Clarification is needed in this regard as well.

Lastly, in statements and testimony the Veteran indicated that he was hospitalized for stomach problems during his first period of service at the hospital in Takawa Air Force Base in Japan and the March Air Force Base hospital in Riverside, California.  See June 2014 Board hearing testimony and Veteran's January 2015 statement.  While the Veteran indicated that he has been unable to get these records, it is unclear which records he specifically requested.  Hospital records at the National Personnel Records Center (NPRC) are maintained separately from the service treatment records.  As the issue is being remanded for other reasons discussed above, an attempt needs to be made to obtain any outstanding in-service hospital records.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and ask that he clarify the dates, by month and year, when he was hospitalized for stomach problems during his first period of service from February 1956 to February 1968, including at the Takawa Air Force Base hospital in Japan and the March Air Force Base hospital in Riverside, California.  Afterwards ask the NPRC to search for these hospital records.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Afterwards, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of the Veteran's residuals of gall bladder surgery.  The examiner is advised that the Veteran's gall bladder surgery was in 1972 or 1973 during a period when he was not on active duty.  The claims file must be made available to the examiner for review of the case.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  The examiner is advised that asymptomatic residuals of gall bladder removal are considered a disability for VA purposes.  After reviewing the claims folder and examining the Veteran the examiner is asked to address the following:
   
a.) All symptomatic and asymptomatic residuals of the gall bladder surgery, to include a scar.  The examiner is advised that the Veteran in June 2014 testified that he had an itchy keloid scar and service records in May 1986 show that he had a 6 inch scar on his upper right abdomen associated with a cholecystectomy in 1973.

b.) Whether it is at least as likely as not (50 percent probability or more) that residuals of the gall bladder surgery were incurred during the Veteran's first period of service from February 1956 to February 1968.  The VA examiner is asked to address the March 1966 service treatment records that show the Veteran complained of diarrhea and nausea as well as the Veteran's reports of hospitalization during service and any hospital records that may be added to the file.  The examiner also is asked to discuss the Veteran's in-service November 1960 positive laboratory finding of gonorrhea and his June 2014 testimony that his doctor told him that his gall bladder problems were related to his gonorrhea infection.  

c.) If the examiner determines that the Veteran's residuals of gall bladder surgery are not related to his first period of service, the examiner should opine whether there is clear and unmistakable evidence (un-debatable) that the residuals of gall bladder surgery were not aggravated beyond their natural progression by any periods of active service or active duty for training following the Veteran's cholecystectomy in 1972/1973 (i.e., did not undergo a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability).  The examiner is asked to consider a May 1976 service treatment record documenting the Veteran's complaints of stomach cramps and diarrhea.  

If it is determined that the Veteran's preexisting residuals of gall bladder surgery were aggravated by service, the examiner should next opine whether it is at least likely as not (50 percent or more probability) that there is an etiological relationship between any current residuals thereof and the 
in-service aggravation. 

In rendering the requested opinions, the examiner should specifically consider and discuss the Veteran's contentions, the lay statements of record, his service treatment records, his post-service medical records, and June 2014 hearing transcript.  A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

